Per Curiam,
We are of opinion that the learned judge below was fully justified in refusing to take off the nonsuit. There was no evidence of negligence on the part of the defendant company to submit to the jury. The deceased while waiting at Collins’ station for a train, and while standing on the platform, was struck by the bumper of the locomotive, causing an injury from which he subsequently died. There was nothing in the construction of the platform to make it dangerous. The accident was the result of his own negligence, in standing so near the track as to be struck by the passing engine. To submit such a case to a jury would be merely to permit them “ to rob Peter to pay Paul.”
Judgment affirmed.